Mr. Justice Magruder delivered the opinion of the court: This is an appeal from a judgment of the county court confirming a special assessment for the erection of lampposts and lamp-post connections. The assessment was based upon an ordinance passed by the city council, on December 9, 1891. Appellant filed certain objections to the confirmation of the assessment roll, one of which was that “the ordinance authorizing said improvement does not specify the nature, character, locality and description of the proposed improvement.” The overruling of this objection is assigned as error. Section 1 of the ordinance, which is the only portion thereof attempting to specify the nature, character, locality and description of the improvement, is as follows: “That thirty-two lamp-posts and two lamp-post connections be and are hereby ordered erected on Kedzie avenue from -West Twelfth street to Harrison street, said work to be done under the superintendence of the department of public works, conformably to the drawings hereto annexed.” The drawings referred to are simply a plat of the street, showing by marks the location of the posts. An ordinance for a local improvement to be paid for by a special assessment must specify the nature, character, locality and description of the improvement. The provision of the statute to this effect is mandatory. Without such specification in the ordinance, the commissioners could not make an intelligent estimate of the cost of the improvement. An ordinance, which does not specify the nature, character, locality and description of the improvement, is without authority of law and therefore invalid. (City of Kankakee v. Potter, 119 Ill. 324; Levy v. City of Chicago, 113 id. 650; City of Sterling v. Galt, 117 id. 11). It is evident, that the present ordinance does not meet the requirement of the statute. It does not state whether the lamp-posts are to be of wood, or iron, or for light with oil, or gas, or electricity; nor does it specify the nature and character of the two lamp-post connections which are ordered to be erected. We think that the objection of the appellant should have been sustained. For the error in overruling it, the judgment of the county court is reversed, and the cause is remanded for further proceedings in accordance with the views here expressed. Reversed and remanded.